IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42048

STATE OF IDAHO,                                  )     2015 Unpublished Opinion No. 443
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 27, 2015
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARK ALLEN WURTZ,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and consecutive unified sentences of ten years, with a
       minimum period of confinement of three years, for grand theft and four years
       indeterminate for unlawful possession of a firearm, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Mark Allen Wurtz pled guilty to grand theft, Idaho Code §§ 18-2403(1), 18-2407(1)(b),
18-2409, and to unlawful possession of a firearm, I.C. § 18-3316. The district court sentenced
Wurtz to a unified term of ten years, with a minimum period of confinement of three years for
grand theft. The court also imposed a consecutive four-year indeterminate term for possession of
a firearm. Wurtz appeals asserting that the district court abused its discretion by imposing an
excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wurtz’s judgment of conviction and sentence are affirmed.




                                                   2